Fourth Court of Appeals
                                San Antonio, Texas
                                    September 29, 2016

                                   No. 04-16-00390-CV

                                      Juan ROBLES,
                                         Appellant

                                             v.

                                Maria Milagros ROBLES,
                                       Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 10-2084-CV
                       Honorable W.C. Kirkendall, Judge Presiding


                                      ORDER
      Appellant's motion to extend deadline to submit reporter's record is hereby MOOT.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court